Citation Nr: 0706348	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to service connection for a cervical spine 
condition.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of an 
injury to the chest. 

4.  Entitlement to an initial rating higher than 50 percent 
disabling for a pain disorder with psychological factors.

5.  Entitlement to an initial rating higher than 20 percent 
for post-operative residuals of a right rotator cuff tear.

6.  Entitlement to an initial rating higher than 20 percent 
for left shoulder adhesive capsulitis.

7.  Entitlement to an initial rating higher than 10 percent 
for adhesive capsulitis of the left knee with degenerative 
changes.

8.  Entitlement to an initial rating higher than 10 percent 
for internal derangement of the right knee with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May to October 1976, and 
various periods of active duty for training and inactive duty 
training though March 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2001 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO).   

The service connection issues and the claims for higher 
ratings for orthopedic disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  During the period prior to November 7, 1996, the 
veteran's service-connected pain disorder was not productive 
of more than considerable social and industrial impairment 
social and industrial impairment.

2.  During the period from November 7, 1996, the service-
connected pain disorder with psychological factors has not 
caused occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for a pain disorder with psychological factors are 
not met prior to November 6, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9422 
(1996).

2.  The criteria for a disability rating higher than 50 
percent from November 7, 1996 a pain disorder with 
psychological factors are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9422 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2002, March 2004 and June 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  
Although the veteran's initial duty-to-assist letter was not 
provided before the adjudication of his claim, he was 
subsequently provided notice and an opportunity to respond.  
He has not complained of any prejudice resulting from the 
timing of the letters.  The Board also notes that in March 
2006 additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His mental health 
treatment records have been obtained.  The veteran has 
declined a hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the regulations pertaining to mental 
disorders were revised during the course of this appeal.  
Prior to November 7, 1996, a pain disorder was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9422 (1996). Although the 
rating sheets in the case consistently reflect a diagnostic 
code of 9402, this is clearly a typographical error since 
such a diagnostic code does not exist.  It is clear that the 
RO meant to and did apply diagnostic code 9422 in each 
instance.  Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 
C.F.R. § 4.130, Diagnostic Code 9422. 61 Fed. Reg. 52700 
(Oct. 8, 1996).  Thus, the applicable rating criteria changed 
during the pendency of the veteran's appeal.  In such cases, 
the old law is applied prior to the effective date of the 
new, after which, the new law is applied. VAOPGCPREC 7-2003, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3rd 1327 (Fed. Cir. 2003).

The rating criteria in effect prior to November 7, 1996 
provides that a 50 percent evaluation is warranted for a pain 
disorder where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  A 100 percent is also warranted if the claimant is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9422 (effective prior to November 7, 
1996).

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The revised rating criteria, as set forth in a General Rating 
Formula for Mental Disorders, Diagnostic Code 9422, under 
38 C.F.R. § 4.130, provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected pain disorder.  The veteran has previously 
established service connection for multiple orthopedic 
disorders.  The RO granted service connection on a secondary 
basis for a pain disorder associated with psychological 
factors.  The RO assigned an initial disability rating of 50 
percent.   

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence which pertains to the severity of the disorder 
includes VA and private treatment records, plus the reports 
of VA examinations.  For example, the report of a VA mental 
examination conducted in June 1996 reflects that the veteran 
reported having shoulder, chest and knee pain.  He said that 
he had increasing depression where his mood was now depressed 
all the time.  He said that he lost interest in activities 
that were significant to him such as dancing.  He also 
reported having no sex drive and no energy.  His 
concentration was poor and he reportedly had intermittent 
passive suicidal thoughts.  His mood was depressed during 
most of the day, and he could have severe mood swings and 
aggressive temper outbursts.  On objective examination, he 
was please but was obviously distressed and dysphoric.  His 
affect was constricted.  His wife and son were present and 
concurred that he had angry explosive outburst that were 
uncharacteristic for him.  His affect was constricted, but 
his speech was normal.  Concentration and cognition were also 
good.  The diagnosis was major depressive episode, single, 
severe.  The examiner assigned a GAF score of 55.  

The veteran was afforded another mental examination by the VA 
in September 2000.  The veteran complained of decreased mood, 
difficulty with memory, decreased concentration, crying 
spells, irritability and chronic pain.  On mental status 
examination, his affect constricted.  Speech was slow with 
normal volume.  There were no hallucinations or suicidal 
ideation, and he was alert and oriented.  Remote and recent 
memory were intact.  His insight and judgment were fair to 
good.  The diagnosis was pain disorder, associated with 
psychological factors.  

A psychiatric interview report from Arlene Martinez, M.D., 
dated in February 2002, was apparently prepared at the 
request of the veteran's attorney.  The report reflects that 
the veteran was interviewed in November 2001.  It was noted 
that he reported symptoms such as pain radiating down his 
right shoulder into his arm with numbness and tingling in his 
fingers.  He said that he had trouble sleeping every night 
due to the severe pain.  He said that he got very irritable, 
and lost his temper over little things.  He said that on 
occasion, he screamed at his wife and had broken things such 
as a phone, plates and glasses.  However, he said that he 
only reacted with poor impulse control when he was under 
severe pain.  On mental status examination, he was well 
dressed and clean.  He maintained good eye contact.  He had 
no psychomotor retardation, but he was mildly agitated.  He 
was not delusional or psychotic.  He was coherent, logical 
and relevant.  He talked with some pressure of speech but did 
not present any flight of ideas or racing thoughts.  When he 
talked about his pain, he got mildly agitated and angry and 
frustrated.  He did not identify a delusional disorder, and 
denied suicidal and homicidal ideas.  His affect was 
appropriate, and he was alert and oriented.  Cognitive 
functions were appropriate, and his insight and judgment were 
fair to good.  The diagnoses were (1) pain disorder 
associated with psychological factors; and (2) intermittent 
explosive disorder.  

The report of a VA mental examination conducted in June 2005 
reflects that the examiner reviewed the claims file.  The 
veteran reported that his mood was fine, but he had problems 
with sleep because he had so much pain.  He had a good 
appetite, and did not have problems with suicidal or 
homicidal ideation.  He did not report any significant 
anxiety, cognitive or psychotic symptoms.  On mental status 
examination, he had good eye contact and was cooperative.  
His mood was euthymic.  His affect was of average range in 
intensity.  He was not labile, and had appropriate thought 
content.  He was alert and oriented.  He denied 
hallucinations and suicidal ideation.  His judgment was good.  
The examiner stated that it was his impression that the 
veteran was mildly socially and occupationally dysfunctional 
secondary to his psychiatric illness.  The diagnoses were 
undifferentiated somatoform disorder and dependent 
personality traits.  

A VA mental health program note dated in April 2003 reflects 
that the veteran appeared anxious and expressed multiple 
somatic complaints.  No thought disorder was elicited.  His 
mood was one of anxiety.  He was free of suicidal and 
homicidal ideation.  He was well oriented.  There were no 
illusions or hallucinations.  Cognition was within normal 
limits.  The diagnosis was somatoform disorder.  

A February 2006 record by a VA psychiatrist reflects that the 
veteran reported having increased irritability and poor 
frustration tolerance.  He reported a depressed mood and 
anxiety, but denied psychotic symptoms.  On examination, his 
speech was normal and not pressured.  His mood was depressed 
and his affected constricted.  There were no obvious 
delusions or paranoia.  He denied active auditory or visual 
hallucinations.  He further denied suicidal or homicidal 
ideation.  

A VA psychology assessment note dated in March 2006 reflects 
that the veteran displayed pain behaviors such as wincing and 
closing his eyes.  However, his speech was normal in rate, 
tone and volume, and was clear and logical.  His cognitive 
process appeared intact.  His affect was restricted, 
depressed and anxious, but his mood was congruent.  MMPI 
testing was conducted and was interpreted as showing a 
clinical profile consistent with individuals experiencing 
mild to moderate chronic pain syndrome.  His profile 
suggested feelings of dysphoria, lack of energy, tension and 
apprehension.  He was also experiencing symptoms of moderate 
depression and anxiety, which were chronic and likely related 
to the pain.  He did not endorse any items indicative of 
suicidal ideation.  He presented with some unusual sensory 
experiences in the form of strange bodily sensations and 
visions, and had some persecutory ideation.  He also 
indicated a subjective feeling or losing control of his 
emotions.  It was further noted that the responses were 
indicative of extreme responding across most domains, 
suggesting that he exaggerated his level of impairment 
related to his pain.  The conclusion was that overall the 
data suggested that the veteran was exhibiting symptoms of a 
mild to moderate chronic pain syndrome.  

Regarding the period of time prior to November 7, 1996, the 
Board finds that the criteria for a rating higher than 50 
percent under the old rating criteria are not met.  In 
reaching this conclusion, the Board has noted that the 
psychiatrist who conducted the VA examination in June 1996 
used the word "severe" in describing the diagnosed single 
episode of major depression.  However, the Board is not bound 
by the use of a particular descriptive term, but must instead 
base the rating on consideration of all relevant factors.  
The Board concludes that during the period prior to November 
7, 1996, the veteran's service-connected pain disorder was 
not productive of more than considerable social and 
industrial impairment social and industrial impairment.  The 
Board notes that the VA examiner in June 1996 assigned a GAF 
score of 55.  The United States Court of Appeals for Veterans 
Claims has held that global assessment of functioning scores 
between 55 and 60 indicate only "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  GAF scores ranging between 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  38 C.F.R. § 4.130.  The Board 
notes that these symptoms are comparable to the symptoms 
contemplated under the rating schedule for a 50 percent 
disability rating.  Severe symptoms which would warrant a 70 
percent rating were not shown.  

With respect to the period of time from September 7, 1996, 
after considering all of the evidence of record, however, the 
Board finds that the veteran's psychiatric disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination reports and treatment records specifically 
note that the veteran does not have most of these symptoms.  

There has never been any mention of obsessional rituals or 
spatial disorientation.  Although his speech sometimes 
pressured, there was no indication that it was illogical, 
obscure or irrelevant.  On VA examinations, it was repeatedly 
noted that his speech was appropriate, coherent and goal 
directed.  Personal appearance and hygiene were also noted to 
be good.    

Although he has apparently had some irritability, it has 
generally not been accompanied by any periods of violence.  
Although the private examination which was apparently 
performed for the purpose of submission in support of this 
claim reflects a diagnosis of explosive disorder, the Board 
notes that this has not been diagnosed in any of the more 
recent records.  

Regarding the ability to maintain a relationship, the Board 
notes that the veteran has maintained a successful marriage 
for many years.  Overall, the manifestations contemplated for 
a 70 percent rating are not shown.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 50 percent for a pain disorder with psychological 
factors are not met.  


ORDER

An increased rating for a pain disorder with psychological 
factors, currently rated as 50 percent disabling, is denied.


REMAND

Although there are service records which document that the 
veteran had periods of active duty for training, there is 
only partial confirmation of the exact dates of such 
training.  An Army National Guard Retirement Credits Record 
dated in October 1987 reflects the specific dates of active 
duty, and active duty for training which occurred between 
April 1977 and May 1987.  In addition, other service 
personnel records indicate that the appellant had active duty 
points during the years from 1987 thought 1996, but the exact 
dates of any such active duty are not shown.  The Board finds 
that additional development is required to determine the 
exact dates of such service.  One method which has not yet 
been attempted in this case is to contact the Defense Finance 
and Accounting Service and request records of the periods for 
which the veteran received pay.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In addition, the Board notes that the report of the joints 
examination conducted by the VA in September 2005 contains a 
notation that the claims file was not available for review by 
the examiner.  Evaluation of disabilities must be based on 
full understanding of the history of the disorders.  
Accordingly the Board concludes that a remand is require to 
allow the examiner to review the claims file and prepare an 
addendum to the examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Florida 
Army National Guard and request 
documentation showing the specific dates 
of active service, active duty for 
training and/or inactive duty training 
during the period from 1987 until the 
veteran's retirement in 1996.  The RO 
should also contact the Defense Finance 
and Accounting Service and request that 
they identify the specific dates of all 
periods of active duty for training and 
inactive duty training.  For all records 
maintained by a federal department or 
agency, the VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  The RO should also forward the claims 
file to the examiner who prepared the VA 
joints examination report in September 
2005.  The examiner should be asked to 
review the claims file and prepare an 
addendum in which he states whether the 
review of the claims file alters his 
previous findings in any way.  

3.  The RO should then review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


